Citation Nr: 0002488	
Decision Date: 02/01/00    Archive Date: 02/10/00

DOCKET NO.  97-11 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Determination of a proper initial evaluation for 
residuals of stress fracture, right fibula, currently 
evaluated at zero percent disabling.

2.  Determination of a proper initial evaluation for 
residuals of stress fracture, right femur, currently 
evaluated at zero percent disabling.

3.  Determination of a proper initial evaluation for 
residuals of stress fracture, right foot third metatarsal, 
currently evaluated at zero percent disabling.

4.  Entitlement to a 10 percent evaluation under 38 C.F.R. 
§ 3.324 on the basis of multiple noncompensable service-
connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1994 to 
December 1995.  His appeal comes before the Board of 
Veterans' Appeals (Board) from an April 1996 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan.

His representative has requested that his claim be amended 
for "right knee condition to include patella femoral 
syndrome."  Although the Board acknowledges that the RO has 
already considered right knee strain, this matter is referred 
to the RO for further clarification.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claims.

2.  The veteran's right ankle, femur and knee have no 
swelling or deformity, and he has full right knee joint 
motion.

3.  A 1997 VA examination report shows that the veteran's 
service-connected disabilities do not cause pain or weakness.

4.  The veteran's service-connected disabilities do not cause 
significant interference with his employment.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for residuals 
of stress fracture, right fibula have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.1-4.14, 4.71a, Diagnostic Code 5262 (1999).

2.  The criteria for a compensable evaluation for residuals 
of stress fracture, right femur have not been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.1-4.14, 
4.71a, Diagnostic Code 5255 (1999).

3.  The criteria for a compensable evaluation for residuals 
of stress fracture, right foot third metatarsal have not been 
met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.1-
4.14, 4.71a, Diagnostic Code 5284 (1999).

4.  The criteria for a 10 percent evaluation under 38 C.F.R. 
§ 3.324 on the basis of multiple noncompensable service-
connected disabilities have not been met.  38 C.F.R. § 3.324 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he has pain in his right leg, and 
that he cannot stand for long periods of time or his leg or 
ankle will give way and cause him to trip.  The Board 
acknowledges his contentions; however, the preliminary 
question before the Board is whether the veteran has 
submitted well-grounded claims, and if so, if the VA has 
adequately assisted him pursuant to 38 U.S.C.A. § 5107 (West 
1991).  Considering the veteran's dissatisfaction with his 
noncompensable assignments, along with the symptomatology 
that he has reported, the Board finds that the veteran's 
claims of entitlement to compensable evaluations for 
residuals of stress fractures of the right femur, right 
fibula, and right foot third metatarsal are well grounded.  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The 
Board also finds his claim of entitlement to a 10 percent 
rating under 38 C.F.R. § 3.324 on the basis of multiple 
noncompensable service-connected disabilities well grounded.  
Furthermore, the Board is satisfied that the RO has obtained 
all relevant evidence necessary for an equitable disposition 
of this appeal; thus, no further assistance to the veteran is 
necessary.

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disabilities.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board concludes that this case presents no evidentiary 
considerations, except as noted below, which warrant an 
exposition of the remote clinical history and findings 
pertaining to the disability at issue.

Disability evaluations are determined by applying the 
criteria set forth in the Schedule for Rating Disabilities 
(rating schedule), found in 38 C.F.R. Part 4 (1999).  The 
Board attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned evaluation is based, as far as practicable, on the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Regulations 
require that, where there is a question as to which of two 
evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Furthermore, 
because this is an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55 (1994), that the present level of 
disability is of primary importance, is not applicable.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Therefore, 
at the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as staged ratings.  Id. at 125.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40; see also DeLuca v. 
Brown, 8 Vet. App. 202 (1995) (holding that when a veteran is 
rated under a code that contemplates limitation of range of 
motion, 38 C.F.R. §§ 4.40 and 4.45 must be considered, and 
any additional range of motion loss due to pain, weakened 
movement, excess fatigability, or incoordination must be 
noted).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and, (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45.

Residuals of stress fractures of right fibula, right femur, 
and right foot third metatarsal

Although the Board will discuss the veteran's residuals of 
stress fractures of the right fibula, right femur, and right 
foot third metatarsal in the same section for the sake of 
clarity, it has considered the three issues on separate bases 
and under different Diagnostic Codes (DC's).  The RO service 
connected the historical stress fracture, right fibula in 
April 1996 and assigned a noncompensable evaluation under DC 
5262.  In every instance where the schedule does not provide 
a zero percent evaluation for a Diagnostic Code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31.  
Under DC 5262, a 10 percent evaluation is warranted for 
impairment of the fibula with slight knee or ankle 
disability.  A 20 percent evaluation is warranted with 
moderate knee or ankle disability.  A 30 percent evaluation 
is warranted with marked knee or ankle disability.  A 40 
percent evaluation is warranted for nonunion of, with loose 
motion, requiring brace.  38 C.F.R. § 4.71a, DC 5262.

The RO service connected historical stress fracture, right 
femur in April 1996 and assigned a noncompensable evaluation 
under DC 5255.  That code provides a 10 percent evaluation 
for malunion of, with slight knee or hip disability.  A 20 
percent evaluation is warranted for malunion of, with 
moderate knee or hip disability.  A 30 percent evaluation is 
warranted for malunion of, with marked knee or hip 
disability.  A 60 percent evaluation is warranted for 
fracture of surgical neck of, with false joint; a 60 percent 
evaluation is also warranted with nonunion, without loose 
motion, weightbearing preserved with aid of brace.  An 80 
percent evaluation is warranted for fracture of shaft or 
anatomical neck of, with nonunion, with loose motion (spiral 
or oblique fracture).  38 C.F.R. § 4.71a; DC 5255.

Third and last, the RO service connected historical stress 
fracture, right foot third metatarsal in April 1996 and 
assigned a noncompensable evaluation under DC 5284.  That 
code provides a 10 percent evaluation for moderate foot 
injury.  A 20 percent evaluation is warranted for moderately 
severe foot injury.  A 30 percent evaluation is warranted for 
severe foot injury.  A 40 percent evaluation is warranted 
with actual loss of use of the foot.  38 C.F.R. § 4.71a; DC 
5284.

Following his medical discharge from the military, the 
veteran underwent a VA examination in February 1996.  On 
physical examination, his gait was normal.  The veteran 
complained of tenderness to palpation over the junction of 
the upper and middle third of the femur on the right.  There 
was no tenderness in the shins.  The examiner reported that 
the veteran's right ankle was not tender on range of motion.  
Plantar flexion was 45 degrees; dorsiflexion was 10 degrees.  
Adduction was 30 degrees; abduction was 20 degrees.  
Examination of the right knee revealed no abnormality and 
range of motion was normal.  Examination of the feet revealed 
tenderness on the ball of the right foot.  There was no 
distinct pes planus noted.  Radiologic examination of the 
right tibia and fibula was normal.  Radiologic examinations 
of the right ankle and feet were normal, as was radiologic 
examination of the right femur.  The examiner stated that he 
found no residual of stress fracture of the right foot, right 
femur, and fibula at the time of examination, and he 
indicated that the veteran's shin splints were resolved.

Private medical records dated in May 1996 reflect that the 
veteran was seen for complaints of right knee pain which had 
been intermittent since late 1994.  Examination of the right 
knee revealed normal range of motion and slight popping of 
the right knee with motion.  There was no locking or giving 
out of the knee joint; no laxity of the ligaments; and no 
effusion or tenderness.  The impression was history of stress 
fracture and right knee pain secondary to tendonitis.  He was 
seen for a follow-up appointment in June 1996.  At that time, 
he reported that his right knee felt good.  Examination 
revealed no edema in the lower extremity and no tenderness in 
the right knee and hip.  The impression was history of 
recurrent stress fracture at the right fourth and third 
metatarsal and right fibula.  X-rays of the right knee were 
reported to be negative and the veteran was to return if he 
had any pain.

In May 1997, medical records reflect that the veteran 
suffered a basketball injury to his right ankle.  Medical 
notes dated May 1997 show that he had swelling, loss of range 
of motion, and tenderness as a result.  During a May 1997 
consultation by Richard A. Scott, D.O., the veteran reported 
that he still played basketball despite his disabilities.  On 
examination, he had tenderness over the distal fibula, and 
there was inversion.  There was no effusion of the ankle 
joint.  An X-ray of the right ankle demonstrated findings 
compatible with avulsion fracture of the tip of the fibula.  
There was no significant angulation or displacement.  The 
examiner stated that the ankle mortise appeared intact.  An 
X-ray of the right knee failed to reveal any evidence of 
fracture, dislocation or bony destruction, and the right knee 
X-ray summary was negative.

The veteran testified at an RO hearing in August 1997.  He 
told the RO hearing officer that he had pain and soreness, 
and he had to favor the right foot secondary to pain.  He 
indicated he was employed as an industrial painter, and that 
it was painful to stand for long periods of time when he 
worked.  During these times, he had to sit down to ease the 
pain.  He also said that he did not feel that the VA 
examination in February 1996 was proper because the VA 
examiner only looked at the X-rays and ignored his accounts 
of pain.

During an August 1997 VA examination, the veteran complained 
of constant soreness of the right leg and he told the 
examiner that he could not stand for a long time.  He 
reported he had difficulty walking.  However, the examiner 
stated that the veteran had normal heel-toe gait and, on 
standing, his posture was good.  Both feet were mild 
plantigrade, but the veteran could tiptoe and heel stand 
without any problem.  There was no deformity or abnormal 
function.  There was no tenderness or swelling in the right 
foot.  Examination of the right ankle, right femur and knees 
revealed that the veteran had no swelling, deformity, 
angulation, or false motion.  He had no leg shortening and 
leg lengths were equal on both sides.  Intraarticular 
involvement was absent and knee joint motion was full.  
Diagnostic studies included X-rays of right femur that showed 
normal alignment and appearance.  An X-ray of the right foot 
was normal and there was no evidence of fracture, either 
recent or old.

Based on the above examination, the VA examiner in August 
1997 diagnosed a history of stress fracture femur, fibula and 
foot, with no evidence of residuals at that time.  He 
reported that all of the veteran's fractures were well 
healed.  He stated that there was evidence of fibrous union 
of fractured tip of the fibula which was consistent with the 
veteran's history of recent injury to the ankle and being 
treated by an air cast.  He further offered the opinion that 
there was no evidence of any pathology to indicate that the 
veteran was suffering from either pain or weakness.  It was 
possible that if there was a genuine presence of stress 
fracture in any area of the skeletal structure not healed, 
which could be related to aggravation or flare-up due to 
excessive use of the part resulting in excessive pain.  
However, he said that at the time of the examination, there 
was no evidence of any fracture or any swelling or 
inflammation, so the question of pain was completely moot.

Considering the medical evidence of record since the 
veteran's separation in December 1995, the Board concludes 
that compensable evaluations for the veteran's disabilities 
are not warranted.  Although he has stated that he has pain 
when he stands for a long time, there is no objective 
evidence that the veteran is suffering from any 
symptomatology related to his residuals of stress fractures.  
Rather, radiological examinations of the right fibula and 
right femur were negative in February 1996.  Moreover, a VA 
examiner in February 1996 stated that the veteran did not 
have residuals of stress fractures of the right foot, right 
femur, and fibula.  These finding are corroborated by the 
August 1997 VA examination, at which time the examiner also 
stated that there was no evidence of any pathology to 
indicate that the veteran was suffering from pain or 
weakness.  X-rays taken in May 1997 further demonstrated that 
there was no symptomatology to warrant compensable 
evaluations for residuals of stress fractures to the right 
femur, right fibula, or right foot third metatarsus.  In the 
Board's judgment, the veteran's residuals of stress fractures 
of the right fibula, right femur, and right foot third 
metatarsal most closely approximate noncompensable 
evaluations throughout the appeal period under the rating 
schedule.  Fenderson, 12 Vet. App. at 126.

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (1999), whether or not they were raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  In this regard, the Board has also considered the 
claim as it relates to his complaints of impairment in the 
area of the right foot and right knee under other potentially 
applicable diagnostic codes such as Diagnostic Codes 5277, 
5279, 5283, 5260 and 5261.  38 C.F.R. § 4.71a (1999).  
Parenthetically, the Board notes that at his personal hearing 
in August 1997, the veteran indicated that since he had been 
discharged, he no longer had pain in the right hip.  However, 
the Board finds no basis upon which to assign a higher 
disability evaluation under any of the other codes which 
contemplate disability of the knee and foot based on the 
findings as set forth above.  Further, the Board has 
considered the provisions of 38 C.F.R. §§ 4.40 and 4.45, but 
the clinical findings are not reflective of additional 
disability due to pain or weakened movement associated with 
the service-connected disabilities at issue.  Furthermore, 
the record does not present an approximate balance of 
positive and negative evidence with respect to a compensable 
evaluation as to permit application of the benefit-of-the-
doubt rule.  38 U.S.C.A. § 5107(b).

Multiple noncompensable service-connected disabilities

The Board will also consider the provisions of 38 C.F.R. 
§ 3.324 because the veteran has been assigned multiple 
noncompensable evaluations and he has contended interference 
with his employment.  As stated above, he reported in August 
1997 that he works as an industrial painter and he must sit 
down after standing for long periods of time secondary to leg 
and foot pain.  He also stated that his employer allows him 
to sit down when he needs to do so, and his employer knew 
about his disabilities when he was hired.

According to 38 C.F.R. § 3.324, whenever a veteran is 
suffering from two or more separate permanent service-
connected disabilities of such character as clearly to 
interfere with normal employability, even though none of the 
disabilities may be of compensable degree, the rating agency 
is authorized to apply a 10 percent evaluation, but not in 
combination with any other evaluation.  See 38 C.F.R. 
§ 3.324.  However, the Board will not apply this provision in 
the current instance, as the objective evidence of record 
does not show findings related to the service-connected 
disabilities in question which clearly interfere with his 
employability.  In fact, the veteran has reported that his 
employer accommodates his disabilities with breaks when he 
needs them and he was hired with disclosure of his 
disability.  Further, as noted above, on repeat VA 
examination, there were reportedly no discernable residuals 
of the stress fractures of the right fibula, right femur, and 
right third metatarsal such as would compel the Board to 
conclude that interference with the veteran's employability 
is shown.  Thus, the Board finds that a 10 percent evaluation 
under 38 C.F.R. § 3.324 is not warranted.


ORDER

Entitlement to a compensable evaluation for residuals of 
stress fracture, right fibula is denied.

Entitlement to a compensable evaluation for residuals of 
stress fracture, right femur is denied.

Entitlement to a compensable evaluation for residuals of 
stress fracture, right foot third metatarsal is denied.

Entitlement to a 10 percent evaluation under 38 C.F.R. 
§ 3.324 on the basis of multiple noncompensable service-
connected disabilities is denied.


		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

